            Case 1:19-cr-00366-LGS Document 102 Filed 09/14/20 Page 1 of 1
                                      Paul H. Schoeman                1177 Avenue of the Americas
                                      Partner                         New York, NY 10036
                                      T 212.715.9264                  T 212.715.9100
                                      F 212.715.8064                  F 212.715.8000
                                      PSchoeman@kramerlevin.com


September 14, 2020


Via ECF

The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

          Re:    United States v. Stephen M. Calk, 19 Cr. 366 (LGS)

Dear Judge Schofield:

               We write in response to the government’s September 11, 2020 letter, in which it
suggests that New York’s pandemic-related quarantine rules for travelers from Illinois might
impede the ability of the trial to go forward on December 2, 2020. Dkt No. 101.

                The government correctly states in its letter that Mr. Calk strongly desires to
proceed to trial as soon as possible in order to clear himself of the criminal charge that has
severely disrupted his life since it was filed on May 21, 2019. Mr. Calk has consistently sought
the earliest practicable trial date and appreciates that the Court has been receptive to his requests,
scheduling the trial initially for September 3 and now for December 2, 2020. Given the
scheduling process that has already occurred and the inherent uncertainty as to whether the
pandemic conditions will improve before December, Mr. Calk does not wish to abandon the
December 2 trial date at this time and remains hopeful that the trial will be able to proceed as
scheduled.

               If the Court is considering adjourning the current December 2, 2020 trial date
based on the considerations raised in the government’s letter, the defense respectfully requests a
conference to discuss how best to proceed.

Respectfully submitted,

/s/ Paul H. Schoeman

Paul H. Schoeman
Darren A. LaVerne

cc:       All counsel (by ECF)




KRAMER LEVIN NAFTALIS & FRANKEL LLP                                   NEW YORK | SILICON VALLEY | PARIS
KL3 3311163.1
